Exhibit 10.21

SVB Financial Group

Deferred Compensation Plan

Plan Document

Effective For Deferral Agreements Made

On Or After November 15, 2004

Amended October 24, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PURPOSE

 

ARTICLE 1 - DEFINITIONS    1 1.1    Account    1 1.2    Administrator    1 1.3
   Base Pay    1 1.4    Beneficiary    1 1.5    Board    1 1.6    Bonus    1 1.7
   Change in Control    1 1.8    Code    1 1.9    Eligible Employee    1 1.10   
Employer    2 1.11    ERISA    2 1.12    Participant    2 1.13    Plan    2 1.14
   Plan Sponsor    2 1.15    Plan Year    2 1.16    Separation from Service    2
1.17    Specified Employee    2 1.18    SVB Controlled Group    3 1.19   
Unforeseeable Emergency    3 1.20    Valuation Date    3 ARTICLE 2 -
PARTICIPATION    4 2.1    Participation    4 2.2    Termination of Participation
   4 2.3    Suspension of Participation    4 ARTICLE 3 - DEFERRAL ELECTIONS    5
3.1    Deferral Agreement    5 3.2    Election to Defer Base Pay    5 3.3   
Election to Defer Bonus    5 3.4    Timing of Election to Defer    5 3.5   
Election of Payment Schedule and Form of Payment    6 3.6    Override Elections
   6 ARTICLE 4 - PARTICIPANT ACCOUNT    8 4.1    Individual Accounts    8

 

i



--------------------------------------------------------------------------------

ARTICLE 5 - INVESTMENT OF CONTRIBUTIONS    9 5.1    Investment Options    9 5.2
   Adjustment of Accounts    9 ARTICLE 6 - RIGHT TO BENEFITS    10 6.1   
Vesting    10 6.2    Death    10 6.3    Disability    10 ARTICLE 7 -
DISTRIBUTION OF BENEFITS    12 7.1    Amount of Benefits    12 7.2    Method and
Timing of Distributions    12 7.3    Unforeseeable Emergency    12 7.4    Cash
outs of Amounts Not Exceeding $10,000    12 ARTICLE 8 - AMENDMENT AND
TERMINATION    13 8.1    Amendment by Employer    13 8.2    Retroactive
Amendments    13 8.3    Plan Termination    13 8.4    Distribution Upon
Termination of the Plan    13 ARTICLE 9 - THE TRUST    14 9.1    Establishment
of Trust    14 9.2    Grantor Trust    14 9.3    Investment of Trust Funds    14
ARTICLE 10 - MISCELLANEOUS    15 10.1    Unsecured General Creditor of the
Employer    15 10.2    Employer’s Liability    15 10.3    Limitation of Rights
   15 10.4    Alienation of Benefits    15 10.5    Facility of Payment    15
10.6    Notices    16 10.7    Tax Withholding    16 10.8    Indemnification   
16 10.9    Governing Law    17

 

ii



--------------------------------------------------------------------------------

ARTICLE 11 - PLAN ADMINISTRATION    18 11.1    Powers and Responsibilities of
the Administrator    18 11.2    Claims and Review Procedures    18 11.3    Plan
Administrative Costs    19

APPENDIX A INVESTMENT OPTIONS

 

iii



--------------------------------------------------------------------------------

PURPOSE

The purpose of the SVB Financial Group Deferred Compensation Plan (the “Plan”)
is to permit eligible employees to elect to defer receipt of compensation which
would otherwise be payable to them currently as annual base pay or bonuses. The
Plan is intended to be a “plan which is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and shall be implemented
and administered in a manner consistent therewith. The Plan also is intended to
comply with Section 409A of the Internal Revenue Code.



--------------------------------------------------------------------------------

ARTICLE 1 – DEFINITIONS

Pronouns used in the Plan are in the masculine gender but include the feminine
gender unless the context clearly indicates otherwise. Wherever used herein, the
following terms have the meanings set forth below, unless a different meaning is
clearly required by the context:

 

1.1 “Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon. The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant pursuant to the Plan.

 

1.2 “Administrator” means the Employer, or such other person or persons
designated by the Employer to be responsible for the administration of the Plan.

 

1.3 “Base Pay” means the basic or regular rate of per payroll period
remuneration paid to the Participant by the Employer.

 

1.4 “Beneficiary” means the persons, trusts, estates or other entities entitled
under Section 6.2 to receive benefits under the Plan upon the death of a
Participant.

 

1.5 “Board” means the Board of Directors of the Plan Sponsor.

 

1.6 “Bonus” means a bonus payable under the Incentive Compensation Plan, the
Alliant Bonus Plan, the Retention Plan, the Alliant Retention Plan and any other
incentive program so designated by the Board.

 

1.7 “Change in Control” means the occurrence of a change in the ownership or
effective control of the Plan Sponsor, or in the ownership of a substantial
portion of the assets of the Plan Sponsor, as determined in accordance with
Treasury Regulation section 1.409A-3(i)(5).

 

1.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.9

“Eligible Employee” means an employee of the Employer who is determined by the
Employer to be a member of a select group of management or highly compensated
employees within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA and who is either (a) classified according to the employment policies of
the Employer as a

 

- 1 -



--------------------------------------------------------------------------------

 

group or division manager, any employee with an Incentive Compensation Plan
bonus target of 40% or higher, the corporate controller, an SVB Alliant managing
director or a member of the Steering Committee, or (b) designated by the
Employer as an Eligible Employee for purposes of the Plan.

 

1.10 “Employer” means the Plan Sponsor and any other entity, which is authorized
by the Plan Sponsor to participate in and, in fact, does adopt the Plan.

 

1.11 “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

 

1.12 “Participant” means any Eligible Employee who participates in the Plan in
accordance with Article 2.

 

1.13 “Plan” means the SVB Financial Group Deferred Compensation Plan as set
forth herein and as it may be amended from time to time.

 

1.14 “Plan Sponsor” means SVB Financial Group.

 

1.15

“Plan Year” means the 12-consecutive month period beginning January 1st and
ending December 31st.

 

1.16 “Separation from Service” means a Participant’s death, retirement, or other
termination of employment with the SVB Controlled Group, subject to the
following:

 

  (a) For this purpose, the employment relationship is treated as continuing
intact while the individual is on military leave, sick leave, or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six (6) months, or if longer, so long as the
individual’s right to reemployment with the SVB Controlled Group is provided
either by statute or by contract. If the period of leave exceeds six (6) months
and the individual’s right to reemployment is not provided either by statute or
by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period.

 

  (b) The determination of whether a Participant has terminated employment shall
be determined based on the facts and circumstances in accordance with the rules
set forth in Code Section 409A and the regulations thereunder.

 

1.17 “Specified Employee” means a Participant who is identified as a “specified
employee” as of the date of his Separation from Service in accordance with the
requirements of Treasury Regulation section 1.409A-1(i).

 

- 2 -



--------------------------------------------------------------------------------

1.18 “SVB Controlled Group” means the Employers and any corporation which is a
member of a controlled group of corporations (as defined in Code Section 414(b))
which includes an Employer and any trade or business (whether or not
incorporated) which is under common control (as defined in Code Section 414(c)
with an Employer.

 

1.19 “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or the Participant’s dependent (as defined in Code
Section 152(a)); loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
homeowner’s insurance); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.

 

1.20 “Valuation Date” means each business day of the Plan Year and such other
date(s) as designated by the Employer.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 2 – PARTICIPATION

 

2.1 Participation. Each Eligible Employee shall become a Participant in the Plan
by executing a deferral agreement in accordance with the provisions of Article
3.

 

2.2 Termination of Participation. A Participant’s participation in the Plan
shall cease upon his termination of service with the Employer for any reason or
his ceasing to qualify as an Eligible Employee. In addition, the Administrator
may terminate a Participant’s participation in the Plan at the direction of the
Employer. Upon any termination of participation, a Participant’s deferrals shall
cease but the provisions of Section 7.2 shall continue to apply.

 

2.3 Suspension of Participation. A Participant’s participation in the Plan will
be suspended during an unpaid authorized leave of absence and will resume upon
his return to service with the Employer, provided he continues to qualify as an
Eligible Employee upon his rehire.

 

- 4 -



--------------------------------------------------------------------------------

ARTICLE 3 – DEFERRAL ELECTIONS

 

3.1 Deferral Agreement. Each Eligible Employee may elect to defer amounts
otherwise payable to him currently for the Plan Year by executing a deferral
agreement in accordance with rules and procedures established by the
Administrator and the provisions of this Article 3. The deferral agreement must
separately specify for each discrete type of compensation (i.e., Base Pay and
each type of Bonus) the whole number percentage multiple that the Participant
elects to defer and the timing and form of payment of the deferred amount.

A new deferral agreement must be timely executed for each Plan Year during which
the Eligible Employee elects to defer compensation. An Eligible Employee who
does not timely execute a deferral agreement shall be deemed to have elected
zero deferrals for such Plan Year.

A deferral agreement may be changed or revoked at any time during the respective
periods specified in Section 3.4. A deferral agreement becomes irrevocable at
the close of the respective period.

 

3.2 Election to Defer Base Pay. An Eligible Employee may elect to defer Base Pay
for a Plan Year in any amount (in 1% increments) from 5% to 25% of Base Pay.

 

3.3 Election to Defer Bonus. An Eligible Employee may elect to defer (in 1%
increments) from 5% to 100% of his Bonus for a Plan Year.

 

3.4 Timing of Election to Defer. Each Eligible Employee who desires to defer
Base Pay otherwise payable during a Plan Year must execute a deferral agreement
within the period preceding the Plan Year specified by the Administrator. Each
Eligible Employee who desires to defer a Bonus must execute a deferral agreement
within the period preceding the Plan Year during which the Bonus is earned that
is specified by the Administrator, except that if the Bonus can be treated as
“performance based compensation which is based upon services performed over a
period of at least twelve months” as described in Section 409A(a)(4)(B)(iii) and
Treasury Regulations promulgated thereunder, such deferral agreement must be
executed no later than the date which is six months before the end of the
performance period in which the Bonus is earned.

In the case of the first Plan Year in which an Employee first becomes classified
or designated as an Eligible Employee, if and to the extent permitted by the
Administrator, the individual may make an election no

 

- 5 -



--------------------------------------------------------------------------------

later than thirty (30) days after the date he or she becomes an Eligible
Employee to defer Base Pay and/or Bonus (as applicable) for services to be
performed after the election. An election will be deemed to apply to Bonus for
services performed after the election if the election applies to no more than an
amount equal to the total Bonus for the performance period multiplied by the
ratio of the number of days remaining in the performance period after the
election over the total number of days in the performance period. This paragraph
will not apply to an Employee who is a participant in any other account balance
deferred compensation plans maintained by any member of the SVB Controlled Group
which is required to be aggregated with this Plan under Code Section 409A.

 

3.5 Election of Payment Schedule and Form of Payment. At the time an Eligible
Employee completes a deferral agreement, the Eligible Employee must separately
elect for each type of compensation being deferred (i.e., for Base Pay and each
type of Bonus) and the date of distribution of each deferred amount, the form of
payment in which each deferred amount will be distributed and whether or not
either or both of the override elections described in Section 3.6 will apply to
the deferred amounts.

The date of distribution may be the date the Eligible Employee Separates from
Service or any specified date which is at least three years after the first day
of the Plan Year during which the deferral agreement is effective. The form of
payment may be a single sum distribution in cash or a series of substantially
equal periodic payments in cash made over a period-certain of five years or ten
years.

 

3.6 Override Elections. At the time an Eligible Employee makes the elections
described in Section 3.5, he may elect one or both of the override elections
described in this Section 3.6. An override election provides that the date of
distribution specified by the Eligible Employee in accordance with Section 3.5
will be honored unless an override event intervenes before the scheduled date of
distribution, in which case the date of the intervening override event will be
substituted as the date of distribution. The permissible override events are
termination of service with the Employer and a Change in Control. An Eligible
Employee who elects a Separation from Service override may also specify a form
of payment for the deferred amount that is the subject of the override election.
If the Eligible Employee elects a Change in Control override, payment will be
made in a single lump sum distribution in cash as soon as practicable following
the Change in Control.

 

3.7 Cancellation of Election. The Administrator may permit a Participant to
cancel a deferral election during a Plan Year if it determines either of the
following circumstances has occurred:

 

  (a) The Participant has an Unforeseeable Emergency or a hardship distribution
(pursuant to Treasury Regulation section 1.401(k)-1(d)(3)) from the 401(k) Plan.
If approved by the Administrator, such cancellation shall take effect as of the
first payroll period next following approval by the Committee.

 

- 6 -



--------------------------------------------------------------------------------

  (b) The Participant incurs a disability. If approved by the Administrator,
such cancellation shall take effect no later than the end of the Plan Year or
the 15th day of the third month following the date Participant incurs a
“disability” as defined in this paragraph (b). Solely for purposes of this
paragraph (b), a “disability” refers to any medically determinable physical or
mental impairment resulting in the Participant’s inability to perform the duties
of his or her position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months.

If a Participant cancels a deferral election during a Plan Year, he or she will
not be permitted to make a new deferral election with respect to Compensation
relating to services performed during the same Plan Year.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 4 – PARTICIPANT ACCOUNT

 

4.1 Individual Accounts. The Administrator will establish and maintain a
bookkeeping Account for each Participant which will reflect deferrals made
pursuant to Article 3 along with earnings, expenses, gains and losses credited
thereto, attributable to the hypothetical investments made with the amounts in
the Participant’s Account as provided in Article 5. The amount a Participant
elects to defer in accordance with Article 3 shall be credited to the
Participant’s Account at the time the amount subject to the deferral election
would otherwise have been payable to the Participant but for his election to
defer. The Administrator will establish and maintain such other accounts and
records as it decides in its discretion to be reasonably required or appropriate
to discharge its duties under the Plan.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 5 – INVESTMENT OF CONTRIBUTIONS

 

5.1 Investment Options. The amount in a Participant’s Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator and set forth in Appendix A.

 

5.2 Adjustment of Accounts. The amount in a Participant’s Account shall be
adjusted for hypothetical investment earnings or losses in an amount equivalent
to the gains or losses reported by the investment options selected by the
Participant or Beneficiary from among the investment options provided in
Section 5.1. A Participant may, in accordance with rules and procedures
established by the Administrator, change the investments to be used for the
purpose of calculating future hypothetical investment adjustments to the
Participant’s Account or to future Participant deferrals effective as of the
Valuation Date coincident with or next following notice to the Administrator.
The Account of each Participant shall be adjusted as of each Valuation Date to
reflect: (a) the hypothetical investment earnings and/or losses described above;
(b) Participant deferrals; and (c) distributions or withdrawals from the
Account.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 6 – RIGHT TO BENEFITS

 

6.1 Vesting. A Participant, at all times, has a 100% nonforfeitable interest in
the amounts credited to his Account.

 

6.2 Death. The balance or remaining balance credited to a Participant’s Account
shall be paid to his Beneficiary in a single lump sum payment as soon as
practicable following the date of death. If multiple Beneficiaries have been
designated, each Beneficiary shall receive a single lump sum payment of his
specified portion of the Account as soon as practicable following the date of
death.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator. A copy of the death notice or other
sufficient documentation must be filed with and approved by the Administrator.
If upon the death of the Participant there is, in the opinion of the
Administrator, no designated Beneficiary for part or all of the Participant’s
Account, such amount will be paid to his estate (such estate shall be deemed to
be the Beneficiary for purposes of the Plan) in a single lump sum payment.

 

6.3 Disability. The balance or remaining balance credited to a Participant’s
Account shall be paid to the Participant in a single lump sum cash payment as
soon as practicable following the date a Participant is determined to be totally
and permanently disabled. A Participant shall be considered totally and
permanently disabled if

 

  (a) he is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months,

 

  (b) he is, by reason of any impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident or health plan of the Employer, or

 

  (c) he is determined to be totally disabled by the Social Security
Administration.

 

- 10 -



--------------------------------------------------------------------------------

The Administrator, in its sole discretion, shall determine whether a Participant
is totally and permanently disabled for purposes of this Section 6.3.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 7 – DISTRIBUTION OF BENEFITS

 

7.1 Amount of Benefits. The amount credited to a Participant’s Account as
determined under Articles 4 and 6 shall determine and constitute the basis for
the value of benefits payable to the Participant under the Plan.

 

7.2 Method and Timing of Distributions. Subject to Section 7.4, distributions
under the Plan shall be made at the time and in the manner specified by the
Participant in accordance with the provisions of Article 3. A distribution made
on account of Separation from Service shall be made during the month following
the last day of the Plan Year in which the Participant’s termination occurred,
except that a distribution made to a Participant who is a Specified Employee on
his Separation from Service date shall, in no event, be made before the date
which is six months after the date he Separates from Service.

 

7.3 Unforeseeable Emergency. A Participant may request a distribution due to an
Unforeseeable Emergency. The request must be in writing and must be submitted to
the Administrator along with evidence that the circumstances constitute an
Unforeseeable Emergency. The Administrator has the discretion to require
whatever evidence it deems necessary to determine whether a distribution is
warranted. Whether a Participant has incurred an Unforeseeable Emergency will be
determined by the Administrator on the basis of the relevant facts and
circumstances in its sole discretion, but, in no event, will an Unforeseeable
Emergency be deemed to exist if the hardship can be relieved: (a) through
reimbursement or compensation by insurance or otherwise, (b) by liquidation of
the Participant’s assets to the extent such liquidation would not itself cause
severe financial hardship, or (c) by cessation of deferrals under the Plan. A
distribution due to an Unforeseeable Emergency must be limited to the amount
reasonably necessary to satisfy the emergency need and may include any amounts
necessary to pay any federal, state or local income tax penalties reasonably
anticipated to result from the distribution. The distribution will be made in
the form of a single lump sum.

 

7.4 Cashouts Of Amounts Not Exceeding $10,000. If the amount credited to the
Participant’s Account does not exceed $10,000 at the time he separates from
service with the Employer for any reason, the Employer shall pay such amount to
the Participant in a single lump sum payment as soon as practicable following
such termination or cessation of service regardless of whether the Participant
had made different elections of time or form of payment as to the amount
credited to his Account or whether the Participant was receiving installments at
the time of such termination. A distribution made to a Specified Employee shall
not be made before the date that is six months after the date of his Separation
from Service.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE 8 – AMENDMENT AND TERMINATION

 

8.1 Amendment by Employer. The Plan Sponsor reserves the right to amend the Plan
(for itself and each Employer) through action of the Board. An amendment must be
in writing and executed by an officer authorized to take such action. Each
amendment shall be effective when approved by the Board in its resolution. No
amendment can directly or indirectly deprive any current or former Participant
or Beneficiary of all or any portion of his Account, which had accrued prior to
the amendment.

 

8.2 Retroactive Amendments. An amendment made by the Plan Sponsor in accordance
with Section 8.1 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan to satisfy the applicable requirements of the Code or ERISA
or to conform the Plan to any change in federal law or to any regulations or
ruling thereunder. Any retroactive amendment by the Plan Sponsor shall be
subject to the provisions of Section 8.1.

 

8.3 Plan Termination. The Plan has been adopted with the intention and
expectation that it will be continued indefinitely. Each Employer, however,
reserves the right to terminate the Plan with respect to its participating
employees. Each Employer has no obligation or liability whatsoever to maintain
the Plan for any length of time and may discontinue contributions under the Plan
or terminate the Plan at any time without any liability hereunder for any such
discontinuance or termination.

 

8.4 Distribution Upon Termination of the Plan. Upon termination of the Plan, no
further Contributions shall be made under the Plan and if such termination meets
the distribution acceleration requirements of Code Section 409A, all amounts
credited to each Participant’s Account shall be paid out as soon as
administratively feasible in a single lump sum payment regardless of the
elections the Participant had made concerning the time and form of payment of
the amounts credited to his Account and regardless of whether the Participant
was receiving installments at the time of such Plan termination.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 9 – THE TRUST

 

9.1 Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts, which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 4.1. If the Plan Sponsor elects to establish a trust, the provisions of
Sections 9.2 and 9.3 shall become operative.

 

9.2 Grantor Trust. Any trust established by the Plan Sponsor shall be between
the Plan Sponsor and a trustee pursuant to a separate written agreement under
which assets are held, administered and managed, subject to the claims of the
Plan Sponsor’s creditors in the event of the Plan Sponsor’s insolvency, until
paid to the Participant and/or his Beneficiaries specified in the Plan. The
trust is intended to be treated as a grantor trust under the Code, and the
establishment of the trust shall not cause the Participant to realize current
income on amounts contributed thereto.

 

9.3 Investment of Trust Funds. Any amounts contributed to the trust by the Plan
Sponsor shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Administrator. Trust investments need not
reflect the hypothetical investments selected by Participants under Section 5.1
for the purpose of adjusting Accounts and the earnings or investment results of
the trust shall not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE 10 – MISCELLANEOUS

 

10.1 Acceleration of Payments Permitted Under Code Section 409A. Notwithstanding
anything in this Plan to the contrary, the Administrator may provide that a
Participant will receive all or a portion of his or her Account prior to the
time specified in this Plan to the extent such acceleration is permitted under
Code Section 409A.

 

10.2 Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

10.3 Employer’s Liability. Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the deferral agreements
entered into between a Participant and the Employer. An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a deferral agreement or agreements. An Employer shall have no
liability to Participants employed by other Employers.

 

10.4 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the payment of
any benefits, will be construed as giving to the Participant or any other person
any legal or equitable right against the Employer or Administrator, except as
provided herein; and in no event will the terms of employment or service of the
Participant be modified or in any way affected hereby.

 

10.5

Assignment of Benefits. Except as hereinafter provided with respect to marital
disputes, none of the benefits or rights of a Participant or any Beneficiary of
a Participant shall be subject to the claim of any creditor. In particular, to
the fullest extent permitted by law, all such benefits and rights shall be free
from attachment, garnishment, or any other legal or equitable process available
to any creditor of the Participant and his or her Beneficiary. Neither the
Participant nor his or her Beneficiary shall have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the payments which he or
she may expect to receive, contingently or otherwise, under this Plan, except
the right to designate a Beneficiary to receive death benefits provided
hereunder. In cases of marital dispute,

 

- 15 -



--------------------------------------------------------------------------------

 

the Employer shall observe the terms of the Plan unless and until ordered to do
otherwise by a state or Federal court. As a condition of participation, a
Participant agrees to hold the Employer harmless from any harm that arises out
of the Employer’s obeying the final order of any state or Federal court, whether
such order effects a judgment of such court or is issued to enforce a judgment
or order of another court. A distribution made to comply with a court-approved
settlement incident to divorce or to comply with Federal conflict of interest
requirements shall be permitted, notwithstanding the provisions of Article 3 or
any elections made by the Participant to the contrary.

 

10.6 Facility of Payment. If the Administrator determines, on the basis of
medical reports or other evidence satisfactory to the Administrator, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity or other incapacity, the
Administrator may direct the Employer to disburse such payments to a person or
institution designated by a court which has jurisdiction over such recipient or
a person or institution otherwise having the legal authority under State law for
the care and control of such recipient. The receipt by such person or
institution of any such payments therefore, and any such payment to the extent
thereof, shall discharge the liability of the Employer for the payment of
benefits hereunder to such recipient.

 

10.7 Notices. Any notice or other communication in connection with the Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case or a letter, 5
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:

 

  (a) If it is sent to the Employer or Administrator, it will be at the address
specified by the Employer; or

 

  (b) In each case at such address as the addressee shall have specified by
written notice delivered in accordance with the foregoing to the addressor’s
then effective notice address.

 

10.8 Tax Withholding. The Employer shall have the right to deduct from all
payments or deferrals made under the Plan any tax required by law to be
withheld. If the Employer concludes that tax is owing with respect to any
deferral or payment hereunder, the Employer shall withhold such amounts from any
payments due the Participant, as permitted by law, or otherwise make appropriate
arrangements with the Participant or his Beneficiary for satisfaction of such
obligation. Tax, for purposes of this Section 10.8 means any federal, state,
local or any other governmental income tax, employment or payroll tax, excise
tax, or any other tax or assessment owing with respect to amounts deferred, any
earnings thereon, and any payments made to Participants under the Plan.

 

- 16 -



--------------------------------------------------------------------------------

10.9 Indemnification. Each Employer shall indemnify and hold harmless each
employee, officer, or director of an Employer to whom is delegated duties,
responsibilities, and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer. Notwithstanding the
foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.

 

10.10 Governing Law. The Plan will be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
State of California.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE 11 – PLAN ADMINISTRATION

 

11.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

 

  (a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

 

  (b) To interpret the Plan, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under the Plan;

 

  (c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

 

  (d) To administer the claims and review procedures specified in Section 11.2;

 

  (e) To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

  (f) To determine the person or persons to whom such benefits will be paid;

 

  (g) To authorize the payment of benefits;

 

  (h) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

 

  (i) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

 

  (j) By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan.

 

11.2 Claims and Review Procedures.

 

  (a)

Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or

 

- 18 -



--------------------------------------------------------------------------------

 

partially denied, the Administrator will notify such person of its decision in
writing. Such notification will contain (i) specific reasons for the denial,
(ii) specific reference to pertinent Plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90-day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.

 

  (b) Review Procedure. Within 60 days after the date on which a person receives
a written notification of denial of claim (or, if written notification is not
provided, within 60 days of the date denial is considered to have occurred),
such person (or his duly authorized representative) may (i) file a written
request with the Administrator for a review of his denied claim and of pertinent
documents and (ii) submit written issues and comments to the Administrator. The
Administrator will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Administrator (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period). If the decision on review is not
made within such period, the claim will be considered denied.

 

11.3 Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by the Employer.

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan Sponsor by its duly authorized officer(s), has
caused the Plan as amended and restated effective as of January 1, 2005 to be
adopted on the 24th day of October, 2007.

 

SVB FINANCIAL GROUP By:  

/s/ KENNETH P. WILCOX

Title:   President and Chief Executive Officer

 

- 20 -



--------------------------------------------------------------------------------

APPENDIX A

INVESTMENT OPTIONS

 

Ø     SVB Financial Group Stock

  

Ø     Fidelity Freedom Fund 2010

Ø     Fidelity Blue Chip

  

Ø     Fidelity Freedom Fund 2015

Ø     Fidelity Equity Income

  

Ø     Fidelity Freedom Fund 2020

Ø     Spartan US Equity Index

  

Ø     Fidelity Freedom Fund 2025

Ø     Fidelity Mid-Cap Stock

  

Ø     Fidelity Freedom Fund 2030

Ø     Franklin Small/Mid Cap Growth

  

Ø     Fidelity Freedom Fund 2035

Ø     American Century Small Company

  

Ø     Fidelity Freedom Fund 2040

Ø     Strong Advisor Small Cap

  

Ø     Fidelity Freedom Income

Ø     Fidelity Diversified International

  

Ø     Fidelity Government Income

Ø     Fidelity Freedom Fund 2000

  

Ø     PIMCO Low Duration Bond

Ø     Fidelity Freedom Fund 2005

  

Ø     Fidelity Retirement Money Market

Ø     Hotchkis and Wiley Large Cap Value Fund

  

Ø     Legg Mason Partners Aggressive Growth Fund

 

- i -